SMITH, Judge.
We note at the outset that respondent has not assigned error to the II June 1996 order terminating her parental rights. Furthermore, respondent’s notice of appeal with regard to that order was not timely because a motion made pursuant to N.C. Gen. Stat. § 1A-1, Rule 60 does not toll the time for filing notice of appeal from the underlying judgment. See N.C.R. App. P. 3(c); Parrish v. Cole, 38 N.C. App. 691, 248 S.E.2d 878 (1978). Insofar as respondent gave notice of appeal from the 11 June 1996 order, the appeal must be dismissed.
Respondent’s only argument presented on appeal is that the trial court abused its discretion by denying her motion for a new trial. She contends the trial court should have granted the requested relief because she showed excusable neglect for her failure to appear at the termination hearing and because her pleadings established a meritorious defense to the petition. We disagree.
“To set aside a judgment on the grounds of excusable neglect under Rule 60(b), the moving party must show that the judgment rendered against him was due to his excusable neglect and that he has a meritorious defense.” Thomas M. McInnis & Assoc., Inc. v. Hall, 318 N.C. 421, 424, 349 S.E.2d 552, 554 (1986). A motion for relief under Rule 60(b) is addressed to the sound discretion of the trial court and will not be disturbed absent an abuse of that discretion, Sink v. Easter, 288 N.C. 183, 217 S.E.2d 532 (1975). What constitutes excusable neglect is a question of law which is fully reviewable on appeal. In re Hall, 89 N.C. App. 685, 366 S.E.2d 882, disc. review denied, 322 N.C. 835, 371 S.E.2d 277 (1988) “However, the trial court’s decision is final if there is competent evidence to support its findings and those findings support its conclusion.” Id. at 687, 366 S.E.2d at 884. “[W]hat constitutes excusable neglect depends upon what, under all the surrounding circumstances, may be reasonably expected of a party in paying proper attention to his case.” McInnis, 318 N.C. at 425, 349 S.E.2d at 555.
The record in this case shows that respondent is disabled, that she does not have a driver’s license, depends upon her husband and others for transportation, and does not have a telephone. However, the record also shows she did not ask her husband to take her to court until the morning of the hearing and her in-laws, who have a telephone, lived nearby.
We believe the evidence in the record supports the trial court’s conclusion that respondent’s failure to appear did not amount to *357excusable neglect. A party paying proper attention to her case would have made transportation arrangements prior to the day the case was scheduled for hearing or would have contacted her attorney when she discovered no transportation was available. Furthermore, nothing in the record shows respondent was lulled into missing the court date by any assurances of her husband. Cf. McInnis, 318 N.C. 421, 349 S.E.2d 552 (holding that the defendant’s failure to respond to a complaint was due to excusable neglect where she reasonably relied upon her husband’s assurances the matter had been taken care of). The trial court did not err by concluding that respondent’s actions did not amount to excusable neglect.
Absent a showing of excusable neglect, any meritorious defense pled by the movant becomes immaterial. Hall, 89 N.C. App. 685, 366 S.E.2d 882. Therefore, we need not address respondent’s remaining argument that the pleadings revealed she had a meritorious defense.
The order of the trial court denying respondent’s Rule 60(b) motion is affirmed. Respondent’s purported appeal from the order terminating her parental rights is dismissed.
Affirmed in part; appeal dismissed in part.
Judge WYNN dissents.
Judge JOHN concurs.